         Case 1:19-cv-01308-MMS Document 69 Filed 04/13/21 Page 1 of 1




          In the United States Court of Federal Claims
                                         No. 19-1308C
                                    (Filed: April 13, 2021)

*************************************
HVF WEST, LLC,                      *
                                    *
            Plaintiff,              *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
            Defendant,              *
                                    *
and                                 *
                                    *
LAMB DEPOLLUTION, INC.,             *
                                    *
            Defendant-Intervenor.   *
*************************************

                                           ORDER

       On February 19, 2021, the United States Court of Appeals for the Federal Circuit
(“Federal Circuit”) issued a decision in which it reversed the court’s November 22, 2019
Opinion and Order and remanded the case with instructions that the complaint be dismissed
because plaintiff lacked standing. The Federal Circuit’s mandate issued on April 12, 2021. In
accordance with the Federal Circuit’s decision, the court VACATES its November 26, 2019
judgment (ECF No. 35) and dissolves the injunction set forth in that judgment. The clerk shall
dismiss the complaint and enter judgment.

       IT IS SO ORDERED.


                                                    s/ Margaret M. Sweeney
                                                    MARGARET M. SWEENEY
                                                    Senior Judge
